Title: From Alexander Hamilton to Caleb Swan, 28 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York Sepr. 28th. 99
          
          I have received your letters of the twenty fifth of this month—As it is matter of necessity to resort to the conveyance of the Mail you ought certainly to be secured from loss in case of accident or of robbery or of accident, and you may be assured that no effort will be wanting on my part to shield you from injury in such an event—It will be well howev for you however, to endeavour to settle the matter with the War And Treasury departments, and to obtain their sanction to the mode of transportation. This will be the most effectual way of exonerating yourself from responsibility, & it seems there are two expedients which may be often employed, and which will diminish the risk, that you are obliged to incur in the conveyance of money.
          The first is that of sending the money to some character who may be more important known than the Pay Master of the a regiment, as an agent of the War department, when such character resides at the same place with the Pay Master or within a day’s Journey of such that place—It will be better that the Pay Master should go that distance to receive the money than that it should be transmitted to him in the first instance especially if the remittance is a large one. Another expedient  is that of sending Post Bills Notes to the Person to for whom the money is destined filled up in his name. These can not be negotiated without in an indorsement of the name of by the person on the back and there could be no pretence after that, of the money not having been received.
           I merely suggest these as expedients which you can employ if you should think proper.
          The arrangement with respect to payment in yor. supplementary letter of the twenty fifth meets my approbn—
          With great cons I am
        